DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0067]: the example given in the second sentence of this paragraph appears to be missing some words.
	Paragraph [0068]: in line 2, the examiner believes the word “changed” should be “charged”. 
Appropriate clarification or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “a sinker” and “a floating body”.  It appears to the examiner that antecedent basis for these features is already provided in claim 4 from which claim 8 depends and that these claimed features are not meant as duplicates.  Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106564573 (see European Search Opinion 2021-12-16, EP19787704).  CN 106564573 discloses an autonomous underwater vehicle support system comprising:
a surface ship (3, 4);
an underwater station (24) configured to support an autonomous underwater
vehicle (19) which autonomously sails in water; and
a cable (10, 12) connecting the surface ship and the underwater station, wherein
the cable includes
a first cable portion (first cable portion 10 departing from ship 4) extending downward from the surface ship through a water surface when the underwater station (24) is suspended in the water by the cable from the surface ship that is in a stop state on the water,

a third cable portion (from float 11 to station 24) extending downward from an upper end portion of the second cable portion and connected to the underwater station when the underwater station is suspend as above. 
Claims 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCabe et al., US 9463849 (corresponding Pub US 20150274260 disclosed by applicant).  McCabe discloses an autonomous underwater vehicle support system comprising:
a surface ship (103);
an underwater station (107) configured to support an autonomous underwater
vehicle which autonomously sails in water; and
a cable (101, 102, 108) connecting the surface ship and the underwater station, wherein
the cable includes
a first cable portion (101, 102) extending downward from the surface ship through
a water surface when the underwater station is suspended in the water by the cable from the surface ship that is in a stop state on the water,
a second cable portion (102 108) extending upward from a lower end portion of
the first cable portion when the underwater station is suspended as above, and
a third cable portion (102 108) extending downward from an upper end portion of
the second cable portion and connected to the underwater station when the underwater station is suspend as above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al., US 9463849.  McCabe discloses the invention set forth above and also discloses that the cable can have different portions ballasted or deballasted (See e.g. Column 2, line 60-Column 3, line15; Column 6 lines 36-44; Column 6 line 63-Column 7 line 32 and Column 17 lines 2-16). Hence not only does it disclose the features “sinker” and “floating body” but it also comprises all the features such that it can/will satisfy the formulas as claimed in claims 4 and 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the densities and buoyancy of the tether system of McCabe along specified regions to promote and S-tether configuration to decouple the horizontal and vertical motions of the surface ship and the underwater station and effectively release tension and torsion forces, preventing hocking or twist damage to the tether and to achieve the desired flotation or submergence characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 106956760 discloses an AUV docking mechanism connected by a cable to a surface vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617